         Case 3:19-cv-00284-JM-JTK Document 25 Filed 05/11/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

NATHAN ZACHARY MCMULLAN                                                                       PLAINTIFF

v.                                     3:19CV00284-JM-JTK

MAPES, et al.                                                                          DEFENDANTS

                                               ORDER

       Defendants filed a Motion for Summary Judgment, together with a Brief in Support and

Statement of Undisputed Facts on April 23, 2020 (Doc. Nos. 20-22). Plaintiff has not responded

to the Motion.

       At the summary judgment stage, a plaintiff cannot rest upon mere allegations and, instead,

must meet proof with proof. See FED. R. CIV. P. 56(e). This means that Plaintiff’s Response must

include his legal arguments, as well as affidavits,1 prison records, or other evidence establishing

that there is a genuine issue of material fact that must be resolved at a hearing or trial.

       Furthermore, pursuant to Local Rule 56.1, Plaintiff must also separately file a Statement of

Disputed Facts, which lists: (a) any disagreement he has with the specifically numbered factual

assertions contained in Defendants’ Statement of Undisputed Facts (Doc. No. 22); and (b) any

other disputed facts that he believes must be resolved at a hearing or trial.2




        1

The affidavit must be based upon the personal knowledge of the person executing the affidavit and
must be either: (1) sworn and subscribed to by a notary public; or (2) executed under penalty of
perjury, as provided for by 28 U.S.C. § 1746.
        2

 If Plaintiff disputes any of the facts set forth in Defendants’ Statement of Undisputed Facts, he
must identify each numbered paragraph that contains the facts he disputes and, for each paragraph,
                                                   1
         Case 3:19-cv-00284-JM-JTK Document 25 Filed 05/11/20 Page 2 of 2



       Finally, Plaintiff is advised that if he intends to rely upon grievances or records that have

been previously filed with the Court, he must specifically refer to those documents by docket

number, page, date, and heading. The Court will not sift through the file to find support for

Plaintiff’s factual contentions. See Crossley v. Georgia-Pacific, Corp., 355 F.3d 1112, 1113-14

(8th Cir. 2004) (affirming the grant of summary judgment because a plaintiff failed to properly refer

to specific pages of the record that supported his position).

       IT IS THEREFORE ORDERED THAT:

       1.      Plaintiff must file, within fifteen days of the entry of the Order, a Response to

Defendants’ Motion for Summary Judgment, and a separate Statement of Disputed Facts that

complies with FED. R. CIV. P. 56, Local Rule 56.1, and the instructions set forth in this Order.

       2.      Plaintiff is advised that the failure to timely and properly comply with this Order

will result in: (a) all of the facts set forth in Defendants’ summary judgment papers being deemed

admitted by Plaintiff, pursuant to Local Rule 56.1(c); or (b) the dismissal of this action, without

prejudice, pursuant to Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 11th day of May, 2020.




                                               _________________________________
                                               JEROME T. KEARNEY
                                               UNITED STATES MAGISTRATE JUDGE




explain why he disputes those facts.

                                                  2
